STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
PHILLIP M. BRUNTY,                                                             December 17, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 12-0594 (BOR Appeal No. 2046617)
                   (Claim No. 2011014118)

PETROLEUM PRODUCTS, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Phillip M. Brunty, by John C. Blair, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Petroleum Products, Inc., by H. Dill
Battle III, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 20, 2012, in
which the Board affirmed an October 25, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s November 10,
2010, decision rejecting Mr. Brunty’s application for workers’ compensation benefits. The Court
has carefully reviewed the records, written arguments, and appendices contained in the briefs,
and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Brunty worked as a truck driver for Petroleum Products, Inc. Mr. Brunty filed an
application for workers’ compensation benefits for right carpal tunnel syndrome on October 26,
2010. Dr. Carlson noted that Mr. Brunty presented with complaints of numbness in his right
index, middle, and ring fingers as well as right side neck pain on June 2, 2006. Dr. Padmanaban
diagnosed Mr. Brunty with bilateral carpal tunnel syndrome. Dr. Joseph concluded that an EMG
revealed mild to moderate right carpal tunnel syndrome and normal findings for the left side. Dr.
Bailey determined that Mr. Brunty’s right carpal tunnel syndrome was not an occupational
injury. After reviewing the additional medical evidence, Dr. Bailey opined that Mr. Brunty’s
right hand complaints of numbness, pain, and decreased grip strength are due to cervical etiology
                                                1
of his upper right extremity. The claims administrator denied Mr. Brunty’s application for
workers’ compensation benefits.

       The Office of Judges affirmed the claims administrator’s decision and held that based
upon the preponderance of the evidence, Mr. Brunty’s right carpal tunnel syndrome did not result
from his truck driving. Mr. Brunty disagrees and asserts that the Office of Judges relied heavily
on Dr. Bailey’s report over the reports of Dr. Padmanaban and Dr. Joseph who are his treating
physicians. He further argues that his symptoms are not caused by his previous neck injury that
occurred on March 7, 2003, because those symptoms had ceased before the new symptoms
began. Petroleum Products, Inc. maintains that Mr. Brunty failed to demonstrate with reliable
and credible evidence that the claims administrator’s decision was clearly wrong and that the
Board of Review’s findings of fact are manifestly against the weight of the evidence.

        Mr. Brunty complained of numbness in his right index, middle, and ring fingers with pain
in the right side of his neck as early as June 2, 2006, when evaluated by Dr. Carlson for prior
injuries. Dr. Padmanaban, Dr. Joseph, and Dr. Bailey diagnosed Mr. Brunty with right carpal
tunnel syndrome. Dr. Bailey opined that Mr. Brunty’s right carpal tunnel syndrome was not
occupational because his job responsibilities did not include highly repetitious, highly forceful,
extremely awkward or require prolonged use of his hands. She further opined that the right
carpal tunnel syndrome was solely the result of his personal risk factors such as increased
weight.

        After reviewing additional medical evidence, Dr. Bailey concluded that Mr. Brunty’s
complaints of right hand pain, numbness, and decreased grip strength are due to cervical etiology
of his upper right extremity. The Office of Judges determined that Mr. Brunty did not submit any
evidence to counter Dr. Bailey’s report. The Office of Judges held that Mr. Brunty has not
demonstrated his right carpal tunnel syndrome resulted from his responsibilities as a truck driver
and that he has other risk factors and has sustained other injuries that most likely caused his
condition. The Board of Review reached the same reasoned conclusions in its decision of April
20, 2012. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: December 17, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
                                                2
Justice Menis E. Ketchum

Justice Allen H. Loughry II





                               3